 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4    NEILL SAMUELL,                                      Case No. 2:18-cv-00111-APG-DJA
 5                          Plaintiff,
                                                          ORDER
 6          v.
 7    OWENS, et al.,
 8                          Defendants.
 9
10          Presently before the Court is Plaintiff Neill Samuell’s Motion for Summons (ECF No.

11   25), filed on September 19, 2019. He seeks the Court’s assistance in serving former Nevada

12   Department of Corrections employee Julio Corral-Lagarda. Defendant Paul Araujo, through the

13   Nevada Attorney General’s Office, filed a Response on October 3, 2019 that indicated additional

14   research was done to locate Corral-Lagarda’s current and correct address and it would be filed

15   under seal. (ECF No. 27). Subsequently, Corral-Lagarda’s address was filed under seal with the

16   Court. (ECF No. 28). Therefore, the Court will grant Samuell’s motion and order the Clerk of

17   Court to issue the summons utilizing the address filed under seal at ECF No. 28 and deliver the

18   appropriate paperwork to the United States Marshal for service.

19          This matter is also before the Court on Defendant Paul Araujo’s Motion to Extend

20   Discovery (ECF No. 26), filed on October 1, 2019. Defendant seeks an extension of 120 days to

21   the outstanding discovery deadlines. Plaintiff filed a Response on October 18, 2019 (ECF Nos.

22   30-31) in which he indicated he did not oppose the request. In light of the non-opposition and

23   good cause, the Court will grant an extension of 120 days to the discovery deadlines.

24          IT IS THEREFORE ORDERED that Plaintiff Neill Samuell’s Motion for Summons (ECF

25   No. 25) is granted.

26          IT IS FURTHER ORDERED that the Clerk of Court must issue summons and complete

27   USM-285 form for Defendant Julio Corral-Lagarda using the addresses provided in the sealed

28
 1   notice at ECF No. 28. The Clerk of Court must deliver the summons, USM-285 form, the

 2   Complaint (ECF No. 5), and a copy of this order to the United States Marshal for service.

 3          IT IS FURTHER ORDERED that Defendant’s Motion to Extend Discovery (ECF No. 26)

 4   is granted. The discovery cutoff deadline is extended to February 19, 2020; the discovery

 5   motion deadline is extended to March 4, 2020; the dispositive motions deadline is extended to

 6   March 29, 2020; and the joint pretrial order deadline is extended to April 21, 2020, if no

 7   dispositive motions are filed.

 8          DATED: November 5, 2019

 9

10                                                        DANIEL J. ALBREGTS
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
